         Case 1:19-cv-01212-KG-LF Document 13 Filed 09/08/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO

TEDDY R SOSA,

        Plaintiff,

v.                                                                 No. 19-cv-1212 KG-LF

MARK MAHONE, et al,

        Defendants.

                                      FINAL JUDGMENT

        Pursuant to Fed. R. Civ. P. 58(a), and consistent with the Memorandum Opinion and Order

filed contemporaneously herewith, the Court issues its separate judgment finally disposing of this

case.

        IT IS ORDERED, ADJUDGED, AND DECREED that Plaintiff’s federal claims raised in

the Amended Civil Rights Complaint (Doc. 3) are dismissed with prejudice; and any pure state-

law claims raised in the Amended Complaint are dismissed without prejudice.




                                             ________________________________________
                                             UNITED STATES DISTRICT JUDGE
